Filed 7/2/19
                     CERTIFIED FOR PARTIAL PUBLICATION*


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                     DIVISION ONE

                                STATE OF CALIFORNIA


THE PEOPLE,                                        D074887

        Plaintiff and Respondent,
                                                   (Super. Ct. No. INF1500443)
        v.

ELIBERTO CRUZ JACOBO,

        Defendant and Appellant.


        APPEAL from a judgment of the Superior Court of Riverside County, Richard A.

Erwood, Judge. Affirmed in part; reversed in part, and remanded for resentencing.



        Edward J. Haggerty, under appointment by the Court of Appeal, for Defendant

and Appellant.

        Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland, Alana Butler

and Scott C. Taylor, Deputy Attorneys General, for Plaintiff and Respondent.




*      Pursuant to California Rules of Court, rule 8.1110, this opinion is certified for
publication with the exception of part II and parts IV through IX of the Discussion.
       From 2013 through 2015, defendant Eliberto Cruz Jacobo, a middle-aged male,

used a Facebook account with the fictional female persona of "Marlissa" to send "friend

requests" to seven females under age 18, each of whom accepted Marlissa's request.

Marlissa's Facebook profile page contained photographs of a scantily clad woman

holding money. Using private messages through Facebook, Marlissa encouraged each of

the minors to become prostitutes. Four of them eventually agreed and Marlissa arranged

for each minor to have a "date" with Jacobo in exchange for money. At those dates,

Jacobo took photographs and/or videos of the minors, had vaginal intercourse with them,

and performed other sexual acts with them. Following a presentation on human

trafficking at high school, two of the minors reported to their teachers their Facebook

communications with Marlissa. A subsequent investigation by law enforcement officers

showed Jacobo had used the Marlissa persona on Facebook to communicate with the

seven minors and encourage them to become prostitutes. His laptop computer contained

the photographs and videos he had taken of some of them. Jacobo was arrested and

charged with various sex offenses.

       At trial, the jury found Jacobo guilty of 60 sex offenses, including aggravated

human trafficking (Pen. Code, § 236.1, subd. (c)(2)),1 contacting a minor with intent to

commit a sexual offense (§ 288.3, subd. (a)), sending harmful matter to a minor (§ 288.2,

subd. (a)), oral copulation with a person under age 18 (former § 288a, subd. (b)(1)),

unlawful intercourse with a minor more than three years younger (§ 261.5, subd. (c)),



1      All statutory references are to the Penal Code.
                                             2
sexual penetration with a person under age 18 (§ 289, subd. (h)), using a minor to

perform posing or modeling of sexual conduct (§ 311.4, subd. (c)), and unlawful

intercourse with a minor under age 18 by a person over age 21 (§ 261.5, subd. (d)). The

trial court sentenced him to an aggregate indeterminate term of 105 years to life in prison

and a determinate term of 14 years 4 months.

       On appeal, Jacobo contends:

          (1) there is insufficient evidence to support his convictions for
          aggravated human trafficking (§ 236.1, subd. (c)(2)) under a
          pandering theory because the evidence shows he intended to be the
          minors' sole client;

          (2) there is insufficient evidence to support his convictions for
          aggravated human trafficking (§ 236.1, subd. (c)(2)) under a
          pandering theory because the evidence does not show he used fraud
          or deceit;

          (3) there is insufficient evidence to support two of his convictions
          for using a minor to perform posing or modeling of sexual conduct
          (§ 311.4, subd. (c)) because the photographs do not depict the
          required sexual conduct;

          (4) there is insufficient evidence to support the remainder of his
          convictions for using a minor to perform posing or modeling of
          sexual conduct (§ 311.4, subd. (c)) because he did not direct them to
          pose or model;

          (5) his convictions for sending harmful matter to a minor (§ 288.2,
          subd. (a)) must be reversed because section 288.2, subdivision (a)
          violates the commerce clause of the United States Constitution;

          (6) his convictions for sending harmful matter to a minor (§ 288.2,
          subd. (a)) must be reversed because section 288.2, subdivision (a) is
          overbroad and violates the First Amendment to the United States
          Constitution;

          (7) six of his convictions for sending harmful material depicting a
          minor engaged in sexual conduct to a minor (§ 288.2, subd. (a)(1))


                                             3
          should be reduced to convictions for sending harmful material to a
          minor (§ 288.2, subd. (a)(2));

          (8) his convictions for contacting a minor with intent to commit a
          sexual offense (§ 288.3, subd. (a)) must be reversed because section
          288.3, subdivision (a) is unconstitutionally vague;

          (9) his convictions for contacting a minor with intent to commit a
          sexual offense (§ 288.3, subd. (a)) must be reversed because section
          288.3, subdivision (a) is overbroad and violates the First
          Amendment to the United States Constitution; and

          (10) section 654 precludes his punishment for both his aggravated
          human trafficking offenses and his other offenses.

As we shall explain, we conclude six of his convictions for sending harmful material

depicting a minor engaged in sexual conduct to a minor (§ 288.2, subd. (a)(1)) must be

reduced to convictions for sending harmful material to a minor (§ 288.2, subd. (a)(2)). In

all other respects, we affirm the judgment.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In November 2013, Jacobo, using the fictional female persona of Marlissa, sent

K.C., then 16 years old, a friend request on Facebook, which request K.C. then accepted.

Through Facebook private messages, Marlissa asked K.C. how old she was and whether

she wanted to make easy money. K.C. replied she was 17 years old. Marlissa explained

to K.C. that she was not talking about a regular job, but instead a job as an escort.

Marlissa stated that K.C. could make $150 "tak[ing] care of a guy in bed." K.C. replied,

"No thanks." Marlissa told K.C. to check her "timeline" on Facebook. K.C. did so and

saw photographs of a scantily clad woman holding money. Marlissa continued to try to

contact K.C. for several months, but K.C. did not respond except for a short reply in



                                              4
November 2014 stating that she was not doing much and asking what Marlissa was

doing.

         From June through August 2014, Jacobo, using the fictional persona of Marlissa,

similarly communicated with 13-year-old A.M. through Facebook and attempted, albeit

unsuccessfully, to persuade her to become a prostitute.2 From April through July 2015,

Jacobo, using the fictional persona of Marlissa, similarly communicated with 16-year-old

Y.V. through Facebook and attempted, albeit unsuccessfully, to persuade her to become a

prostitute.

         In December 2013, Jacobo, using the fictional persona of Marlissa, similarly

communicated with 16-year-old S.M. through Facebook and attempted to persuade her to

become a prostitute. Marlissa stated that she was an escort, explaining that an escort

"takes care of a guy in bed," and asked S.M. whether she wanted to be "hooked up" and

make $150. After further prodding by Marlissa the following day, S.M. agreed. Marlissa

told her, "Just be down boo. We only live once and nobody is going to know or find

out." In January 2014, Marlissa asked S.M. if she would like to do the "hustle" before

school for $150. S.M. told Marlissa to give the client her number and have him call her.

Marlissa replied, "Go for it boo. We only live once and hustles are fun. Client and I are

driving to hotel." Marlissa sent S.M. a photograph of Jacobo and told her that he lived

nearby, would pay $150, and could be a steady customer.




2        Although A.M. was then 13 years old, she told Marlissa that she was 16 years old.
                                              5
      Jacobo picked up S.M. in front of her school and took her to a motel room. He

took a photograph of her there. Jacobo and S.M. had intercourse and then she orally

copulated him and he orally copulated her.3 Afterward, Jacobo paid S.M. $150. A few

months later, Marlissa sent a message to S.M. stating, "[y]our client hit me up. He said

for you to text him." S.M. never again met with Jacobo or any other client.

      From June 2014 through August 2014, Jacobo, using the fictional persona of

Marlissa, similarly communicated with 16-year-old G.M. through Facebook and

attempted to persuade her to become a prostitute. After initially declining, G.M.

ultimately agreed after additional prodding by Marlissa. Jacobo picked up G.M. at her

home, took her to a motel room, paid her $150, and had sexual intercourse with her. He

took sexually explicit photographs of G.M. and two video recordings of them engaging in

oral copulation and vaginal intercourse. After that "date," Marlissa continued to ask

G.M. whether she wanted to do another trick with Jacobo, but G.M. declined.

      From June 2013 through July 2014, Jacobo, using the fictional persona of

Marlissa, similarly communicated with 14-year-old Y.C. through Facebook and

attempted to persuade her to become a prostitute. Y.C. agreed because her parents were

"broke" and she was taking care of herself. Marlissa arranged a "date" with Jacobo, who

picked her up and took her to a motel room where they had sexual intercourse. Jacobo

took sexually explicit photographs of Y.C. and video recordings of them engaging in



3      At trial, five video recordings of Jacobo having sexual intercourse with S.M. were
played for the jury. During one video recording, Jacobo told S.M., "[s]crew Marlissa,"
stating that he would rather come and see S.M.
                                            6
sexual intercourse. In the following months, Marlissa sent Y.C. messages encouraging

her to contact Jacobo again, but Y.C. replied that she was no longer interested.

       From May 2014 through February 2015, Jacobo, using the fictional persona of

Marlissa, similarly communicated with 16-year-old A.C. through Facebook and

attempted to persuade her to become a prostitute. Marlissa arranged for Jacobo to pick

up A.C. at her high school. He took her to a motel room, but, rather than having sex with

him, A.C. robbed him at knife point and walked home. Thereafter, Marlissa complained

to A.C. about her robbing Jacobo and told her she should finish the trick, promising her a

lucrative trip to San Diego. After A.C. agreed, Jacobo took her to a motel room where

they had sexual intercourse and he took sexually explicit photographs of her and video

recordings of them. Thereafter, A.C. met with Jacobo an additional time, but Marlissa

never arranged any additional clients for her.

       After attending high school presentations on human trafficking, K.C. and Y.V.

each spoke with their teachers about communications they had with Marlissa through

Facebook. Thereafter, they spoke with Riverside County Deputy Sheriff Daniel Engels

about their communications with Marlissa. Engels obtained a search warrant for

Marlissa's Facebook account and found 8,033 pages of records for that account. That

account led Engels to an internet account belonging to Jacobo. A subsequent search of

Jacobo's home located a laptop computer that contained Marlissa's Facebook profile

photograph. That photograph was of a woman, Claudia A., with whom Jacobo regularly

had sex for money. She was unaware that Jacobo had used photographs of her under the



                                             7
name Marlissa. Jacobo's laptop computer also contained sexually explicit photographs of

other females, including the minors described ante with whom he had sex.

       A third amended information charged Jacobo with seven counts of aggravated

human trafficking by fraud or deceit (§ 236.1, subd. (c)(2)) and 55 other sexual offenses.

After two counts were dismissed on the prosecution's motion, a jury found Jacobo guilty

on 60 counts, including seven counts of aggravated human trafficking by fraud or deceit

(§ 236.1, subd. (c)(2)), 10 counts of contacting a minor with intent to commit a sexual

offense (§ 288.3, subd. (a)), six counts of sending harmful material depicting a minor to a

minor (§ 288.2, subd. (a)(1)), five counts of sending harmful material to a minor (§ 288.2,

subd. (a)(2)), five counts of oral copulation with a person under age 18 (former § 288a,

subd. (b)(1)), three counts of unlawful intercourse with a minor more than three years

younger (§ 261.5, subd. (c)), two counts of sexual penetration with a person under age

18 (§ 289, subd. (h)), 21 counts of using a minor to perform posing or modeling of sexual

conduct (§ 311.4, subd. (c)), and one count of unlawful intercourse with a minor under

age 18 by a person over age 21 (§ 261.5, subd. (d)). The trial court sentenced Jacobo to

consecutive terms of 15 years to life in prison for each of the seven aggravated human

trafficking counts, for an aggregate indeterminate term of 105 years to life, and an

aggregate determinate term of 14 years 4 months. Jacobo timely filed a notice of appeal.




                                             8
                                      DISCUSSION

                                             I

                  Substantial Evidence to Support Jacobo's Convictions
              for Aggravated Human Trafficking under a Pandering Theory

       Jacobo contends there is insufficient evidence to support his convictions of section

236.1, subdivision (c)(2) aggravated human trafficking (hereinafter section 236.1(c)(2)),

under a pandering theory because the evidence shows he intended to be the minors' sole

client. In particular, he argues pandering requires that the panderer intend to procure

another person for a third person and not just for the panderer.

                                             A

       When reviewing a trial court's denial of a section 1118.1 motion for acquittal, we

apply the substantial evidence standard of review. (People v. Roldan (2011)

197 Cal. App. 4th 920, 924.) Likewise, when a conviction is challenged on appeal for

insufficient evidence to support it, we apply the substantial evidence standard of review.

(People v. Vines (2011) 51 Cal. 4th 830, 869 (Vines); People v. Johnson (1980) 26 Cal. 3d
557, 578 (Johnson I).) In applying that substantial evidence standard, we review the

whole record in the light most favorable to the judgment to determine whether there is

substantial evidence to support the conviction. (Vines, at p. 869; Johnson I, at p. 578.)

Substantial evidence is evidence that is reasonable, credible, and of solid value such that

a rational trier of fact could find the defendant guilty beyond a reasonable doubt. (People

v. Killebrew (2002) 103 Cal. App. 4th 644, 660.) We do not reweigh the evidence, resolve




                                             9
conflicts in the evidence, or reevaluate the credibility of witnesses. (People v. Cochran

(2002) 103 Cal. App. 4th 8, 13.)

                                              B

       The proper interpretation of a statute is a question of law, which we determine

independently, or de novo. (People ex rel. Lockyer v. Shamrock Foods Co. (2000)

24 Cal. 4th 415, 432.) The fundamental purpose of statutory interpretation is to ascertain

the intent of the Legislature in enacting the statute. (People v. Cornett (2012) 53 Cal. 4th
1261, 1265 (Cornett); People v. Farley (2009) 46 Cal. 4th 1053, 1118.) We begin by

considering the actual language of the statute, giving its words their usual and ordinary

meaning. (Cornett, at p. 1265; Alcala v. Superior Court (2008) 43 Cal. 4th 1205, 1216

(Alcala); Robert L. v. Superior Court (2003) 30 Cal. 4th 894, 901 (Robert L.).) We

construe the words of a statute as a whole and within the overall statutory scheme to

effectuate the intent of the Legislature. (Robert L., at p. 901.) If the words of the statute

are unambiguous, the plain meaning of the statute governs and there is no need for

construction. (Cornett, at p. 1265; People v. Johnson (2013) 57 Cal. 4th 250, 260

(Johnson II); People v. Hendrix (1997) 16 Cal. 4th 508, 512 (Hendrix).) However, if the

statutory language is ambiguous, we look to other indicia of the intent of the Legislature.

(Cornett, at p. 1265; People v. Floyd (2003) 31 Cal. 4th 179, 187-188.) Those other

indicia may include the purpose of the statute, the evils to be remedied, the legislative

history, public policy, and the statutory scheme encompassing the statute. (Cornett, at

p. 1265.) We do not interpret ambiguities in statutory or initiative language in a



                                             10
defendant's favor if that interpretation would create an absurd result or be inconsistent

with the intent of the Legislature. (People v. Cruz (1996) 13 Cal. 4th 764, 782-783.)

                                               C

       Jacobo was charged with and convicted on seven counts of aggravated human

trafficking under section 236.1(c)(2), which provides in pertinent part:

          "A person who causes, induces, or persuades, or attempts to cause,
          induce, or persuade, a person who is a minor at the time of
          commission of the offense to engage in a commercial sex act, with
          the intent to effect or maintain a violation of Section . . . 266i . . . is
          guilty of human trafficking. A violation of this subdivision is
          punishable by imprisonment in the state prison as follows:

          "(1) Five, 8, or 12 years and a fine of not more than five hundred
          thousand dollars ($500,000).

          "(2) Fifteen years to life and a fine of not more than five hundred
          thousand dollars ($500,000) when the offense involves force, fear,
          fraud, deceit, coercion, violence, duress, menace, or threat of
          unlawful injury to the victim or to another person." (Italics added.)

Section 236.1, subdivision (h)(2) defines the phrase "commercial sex act" as meaning

"sexual conduct on account of which anything of value is given or received by a person."

       The offense of pandering under section 266i consists of any of the six listed acts

described in section 266i, subdivisions (a)(1) through (a)(6). Section 266i was originally

enacted in 1953 (Stats. 1953, ch. 32, § 4, p. 635) and now provides:

          "(a) Except as provided in subdivision (b), any person who does any
          of the following is guilty of pandering, a felony, and shall be
          punishable by imprisonment in the state prison for three, four, or six
          years:

          "(1) Procures another person for the purpose of prostitution.




                                               11
          "(2) By promises, threats, violence, or by any device or scheme,
          causes, induces, persuades, or encourages another person to become
          a prostitute.

          "(3) Procures for another person a place as an inmate in a house of
          prostitution or as an inmate of any place in which prostitution is
          encouraged or allowed within this state.

          "(4) By promises, threats, violence, or by any device or scheme,
          causes, induces, persuades, or encourages an inmate of a house of
          prostitution, or any other place in which prostitution is encouraged
          or allowed, to remain therein as an inmate.

          "(5) By fraud or artifice, or by duress of person or goods, or by
          abuse of any position of confidence or authority, procures another
          person for the purpose of prostitution, or to enter any place in which
          prostitution is encouraged or allowed within this state, or to come
          into this state or leave this state for the purpose of prostitution.

          "(6) Receives or gives, or agrees to receive or give, any money or
          thing of value for procuring, or attempting to procure, another
          person for the purpose of prostitution, or to come into this state or
          leave this state for the purpose of prostitution."4 (Italics added.)

Under section 266i, subdivision (a)(2) (hereinafter section 266i(a)(2)), persuading or

encouraging another person "to become a prostitute" includes "recruiting someone to

enter the prostitution trade for the first time." (People v. Zambia (2011) 51 Cal. 4th 965,

973 (Zambia).)

                                             D

       After the prosecution completed its case in chief, Jacobo filed a section 1118.1

motion for acquittal on the seven section 236.1(c)(2) aggravated human trafficking

charges on the ground that there was insufficient evidence to support a finding that he

4      The punishment for pandering under section 266i is increased when the acts
described in subdivision (a) are committed with another person who is a minor under the
age of 16. (§ 266i, subd. (b)(2).)

                                            12
intended to pander the minors for purposes of prostitution with other men and not solely

himself. The trial court denied Jacobo's section 1118.1 motion for acquittal. In closing,

the prosecution argued that Jacobo was guilty of section 236.1(c)(2) aggravated human

trafficking under the section 266i(a)(2) theory of pandering, and the court instructed the

jury thereon with CALCRIM No. 1151 that the prosecution must prove "[Jacobo] used

promises or any device or scheme to cause, persuade, encourage, induce [the seven

alleged victims] to become a prostitute, although the defendant's efforts need not have

been successful . . . ."5 The jury was further instructed that "[a] prostitute is a person

who engages in sexual intercourse or any lewd act with another person in exchange for

money or other compensation."

                                              E

       Contrary to Jacobo's assertion, pandering under section 266i(a)(2) does not require

that the panderer intend to procure another person (i.e., the victim) for a third person. As

quoted ante, section 266i(a)(2) provides that one form of pandering is committed when a

person "by any device or scheme, causes, induces, persuades, or encourages another

person to become a prostitute." (Italics added.) That statutory language does not contain

any reference to a third person. Rather, under the plain meaning of its language, section

266i(a)(2) provides that pandering can be committed when only two persons are

involved—namely, the panderer and the victim who the panderer persuades or

encourages to become a prostitute. Giving the words of section 266i(a)(2) their usual and


5      The jury was also instructed that "[p]andering requires that an intended act of
prostitution be with someone other than the defendant."
                                              13
ordinary meaning and construing section 266i as a whole, we conclude the words of

section 266i(a)(2) are unambiguous and therefore their plain meaning governs and no

further construction of that statute is required. (Cornett, supra, 53 Cal.4th at p. 1265;

Alcala, supra, 43 Cal.4th at p. 1216; Robert L., supra, 30 Cal.4th at p. 901; Johnson II,

supra, 57 Cal.4th at p. 260; Hendrix, supra, 16 Cal.4th at p. 512.)

       Given that plain meaning of the words of section 266i(a)(2), we conclude that if a

panderer persuades or encourages the victim to become a person who engages in sexual

intercourse or any lewd act with the panderer in exchange for money, the panderer can be

found guilty of section 266i(a)(2) pandering even if the panderer intended to persuade or

encourage the victim to engage in sexual intercourse or any lewd act for money solely

with him or her and not any third person. As the People suggest, the Legislature could

reasonably believe that the offense of section 266i(a)(2) pandering should apply to both

those panderers who lure victims to become prostitutes for others as well as those

panderers who lure victims to become prostitutes solely for their own sexual gratification.

Zambia, supra, 51 Cal. 4th 965, cited by Jacobo, addressed the question of whether the

offense of pandering under section 266i(a)(2) can include the encouragement of a

currently active prostitute to work instead for the panderer. (Id. at pp. 970-971, 981.)

Therefore, Zambia is factually and legally inapposite to this case and does not persuade

us to reach a contrary conclusion.

       Although Jacobo cites People v. Roderigas (1874) 49 Cal. 9 (Roderigas) as

authority showing California requires a third person for the offense of pandering, that

case is inapposite because it dealt with a statute (§ 266), which was originally enacted in

                                             14
1872 and had different language from section 266i, which was not enacted until 1953. In

Roderigas, the court construed the language of section 266, which provided that a person

who "procures any female to have illicit carnal connection with any man" was guilty of

pandering under section 266. (Id. at p. 11.) Focusing on the word "procures," Roderigas

stated that its use in section 266 "refers to the act of a person 'who procures the

gratification of the passion of lewdness for another.' " (Ibid.) The court concluded that

"[t]o 'procure a female to have illicit carnal connection with any man,' is the offense of a

procurer or procuress—of a pander. This is the natural meaning of the words—the fair

import of the terms of the statute . . . ." (Ibid.) Roderigas rejected the People's argument

that section 266 pandering included a seducer's procurement of a theretofore chaste

female to have illicit carnal connection with himself. (Ibid.) It concluded that the

defendant cannot "be considered to have been both procurer and seducer at the same

time." (Ibid.)

       Assuming arguendo that Roderigas's holding remains valid today regarding its

construction of the term "procure" in the current version of section 266,6 we are not

bound by its construction of section 266 pandering in this case because Jacobo was not



6        Section 266 currently provides: "Every person who inveigles or entices any
unmarried female, of previous chaste character, under the age of 18 years, into any house
of ill fame, or of assignation, or elsewhere, for the purpose of prostitution, or to have
illicit carnal connection with any man; and every person who aids or assists in such
inveiglement or enticement; and every person who, by any false pretenses, false
representation, or other fraudulent means, procures any female to have illicit carnal
connection with any man, is punishable by imprisonment in the state prison, or by
imprisonment in a county jail not exceeding one year, or by a fine not exceeding two
thousand dollars ($2,000.00), or by both such fine and imprisonment." (Italics added.)
                                              15
charged with, nor convicted of, section 266 pandering. On the contrary, he was convicted

of section 236.1(c)(2) aggravated human trafficking under the theory of section

266i(a)(2) pandering, which statute does not use the term "procure" nor does it expressly

require the procurement of a female to have an illicit carnal connection "with any man" as

section 266 requires. Therefore, Roderigas's interpretation of the 1874 version of section

266 pandering does not control our interpretation of the current version of section

266i(a)(2) pandering. To the extent Jacobo argues Roderigas's interpretation of the

offense of "pandering" under section 266 controls all subsequently-enacted statutes

defining offenses of "pandering" (e.g., § 266i(a)(2)) regardless of their different language,

we reject that argument as one based on an ill-founded attempt to create or enforce

common law crimes.

       In California, there are no common law crimes. (People v. Smith (1997)

57 Cal. App. 4th 1470, 1480.) Rather, "subject to the constitutional prohibition against

cruel and unusual punishment, the power to define crimes and fix penalties is vested

exclusively in the legislative branch." (Keeler v. Superior Court (1970) 2 Cal. 3d 619,

631.) Accordingly, it is the Legislature through its enactments of criminal statutes, and

not a court through common law decisions, that decides what acts constitute criminal

offenses. Therefore, we reject Jacobo's apparent assertion that Roderigas established a

binding common law principle of what an offense of pandering can, and cannot,

constitute.

       Because the Legislature in 1953 enacted a new statute, namely section 266i, that

defines six variants of the offense of "pandering," we are not bound, nor are we

                                             16
persuaded, by Roderigas's interpretation of the offense of pandering under section 266 in

interpreting the language of section 266i(a)(2) in this case. Accordingly, as discussed

ante, we conclude the plain meaning of the words of section 266i(a)(2) do not require a

third person for its offense of pandering to be committed. Contrary to Roderigas's

conclusion regarding section 266, under section 266i(a)(2) Jacobo can be "both procurer

[or panderer] and seducer at the same time" and thereby commit the offense of pandering

under that statute. (Cf. Roderigas, supra, 49 Cal. at p. 11.)

       Although Jacobo also cites People v. Dixon (2011) 191 Cal. App. 4th 1154 in

support of his argument that section 266i(a)(2) requires a third person for the offense of

pandering, we are not bound by Dixon's holding and disagree with its reasoning. Citing

Roderigas, as well as common dictionary definitions of "pandering," Dixon concluded

that section 266i(a)(2) pandering requires that a panderer procure the gratification of the

passion of lewdness of a prostitute for another (i.e., a third person). (Dixon, at pp. 1156,

1159-1160.) Accordingly, Dixon reversed the defendant's conviction for pandering under

section 266i(a)(2) because he offered the victim money to have sex only with him. (Id. at

p. 1160.) However, Dixon's reasoning omitted an analysis of the plain meaning of the

words of section 266i(a)(2) and, in effect, relied on Roderigas's common law definition

of the offense of pandering. Moreover, to the extent Dixon considered the actual

language of section 266i(a)(2), it observed that its language "is silent on [the] issue" of

whether a third person is required for its defined offense of pandering. (Dixon, at p.

1158.) In our view, that "silence" supports our conclusion that section 266i(a)(2) can be

committed without a third person. If the Legislature had intended to require the

                                             17
persuasion or encouragement of another person (i.e., a victim) to become a prostitute for

a third person, it presumably would have expressly included that third person requirement

within the plain language of that statute. Because it did not, we infer it did not intend to

include such a requirement in its definition of section 266i(a)(2) pandering. We are

unpersuaded by Dixon's reasoning and reject its conclusion that section 266i(a)(2)

requires a third person to commit the offense of pandering.

       Jacobo does not dispute, and based on our review of the record we conclude, that

there is substantial evidence to support a finding that he persuaded, or attempted to

persuade, each of the seven minors in this case to engage in a commercial sex act with the

intent to persuade or encourage them to become a prostitute with only himself, which

under our interpretation of the plain language of section 266i(a)(2) constitutes the offense

of pandering. Accordingly, we conclude there is substantial evidence to support Jacobo's

seven convictions of aggravated human trafficking (§ 236.1(c)(2)). Therefore, the trial

court correctly denied his section 1118.1 motion for acquittal on the seven section

236.1(c)(2) aggravated human trafficking charges.




                                             18
                                             II

                  Substantial Evidence to Support Jacobo's Convictions
              for Aggravated Human Trafficking Based on Fraud or Deceit

       Jacobo alternatively contends there is insufficient evidence to support his

convictions for aggravated human trafficking (§ 236.1(c)(2)) under a pandering theory

because the evidence does not show that his alleged victims did not consent to a

commercial sex act due to fraud in fact. He argues the evidence shows, at most, their

lack of consent was due to fraud in the inducement, which is insufficient to support a

section 236.1(c)(2) finding of fraud or deceit.

                                             A

       Section 236.1(c)(2) provides for greater punishment when the offense of human

trafficking involves deceit and is therefore an aggravated form of that offense. The

punishment for aggravated human trafficking is "[f]ifteen years to life and a fine of not

more than five hundred thousand dollars ($500,000) when the offense involves force,

fear, fraud, deceit, coercion, violence, duress, menace, or threat of unlawful injury to the

victim or to another person." (§ 236.1(c)(2), italics added.) The third amended

information alleged that each of Jacobo's seven aggravated human trafficking offenses

involved force, fear, fraud, deceit, coercion, violence, duress, menace, or threat of

unlawful injury to the victim or to another person.

       After the preliminary hearings in this case, Jacobo filed section 995 motions to

dismiss the seven section 236.1(c)(2) counts on the ground that there was insufficient

evidence to support findings that the alleged aggravated human trafficking offenses


                                             19
involved fraud in fact that could have precluded his victims' consent.7 He argued the

evidence showed, at most, that his victims' consent was obtained by fraud in the

inducement, which is inadequate fraud for a section 236.1(c)(2) finding. The prosecution

opposed the motions to dismiss, arguing that the lack of the victims' consent is not a

defense to a section 236.1(c)(2) aggravated human trafficking charge and the alleged

offenses in this case involved deceit, which is different from fraud.

       The court denied the motions to dismiss. The court reasoned that because the lack

of consent is not an element of a section 236.1(c)(2) offense, Jacobo's arguments

regarding fraud in fact and fraud in the inducement were irrelevant. The court further

stated that deceit and fraud under section 236.1(c)(2) were not necessarily synonymous

and have different definitions and there was evidence of deceit in this case. At trial, the

court denied Jacobo's renewed section 995 motion to dismiss the section 236.1(c)(2)

charges.

       The trial court instructed with CALCRIM No. 1244 on the offense of section

236.1(c)(2) aggravated human trafficking. In particular, the court instructed that "[t]he

other person's consent is not a defense to this crime." The court also instructed with

CALCRIM No. 3184 that if the jury found Jacobo guilty of the seven section 236.1(c)(2)

aggravated human trafficking charges, it must then decide whether the prosecution had

proved that he "used deceit" in committing those offenses. The court defined "deceit" as



7     This case originally consisted of two separate cases (Riverside County Sup. Ct.
case Nos. INF1501122 and INF1500443) for which separate preliminary hearings were
conducted. Those cases were subsequently consolidated by the court before trial.
                                             20
"the action or practice of deceiving someone by concealing or misrepresenting the truth."

The jury found true the section 236.1(c)(2) allegations that Jacobo used deceit in

committing the seven aggravated human trafficking offenses.

                                             B

       Jacobo's argument that there is insufficient evidence to support his seven

convictions of aggravated human trafficking (§ 236.1(c)(2)) is premised on the faulty

assumption that his minor victims' lack of consent to engage in a commercial sex act is an

element of that offense. Based on the plain language of that statute, we conclude a

victim's lack of consent is not an element of that offense. (Cornett, supra, 53 Cal.4th at

p. 1265 [if words of statute are unambiguous, plain meaning of language controls];

Johnson II, supra, 57 Cal.4th at p. 260 [same]; Alcala, supra, 43 Cal.4th at p. 1216 [court

must give words of statute their usual and ordinary meaning].) Rather, aggravated human

trafficking under section 236.1(c)(2) is committed when a defendant "persuades," or

"attempts to . . . persuade," a minor to engage in a commercial sex act, with the intent to

violate section 266i (i.e., pandering). Because a mere attempt to persuade a minor to

commit a commercial sex act with the requisite intent is sufficient to constitute

aggravated human trafficking, that offense can be committed without the minor actually

committing a commercial sex act. Therefore, the plain language of the statute shows that

the lack of the victim's consent to a commercial sex act is not an element of that offense.

(§ 236.1(c)(2).)

       Our construction of the plain language of section 236.1(c)(2) is further supported

by section 236.1, subdivision (e), which provides: "Consent by a victim of human

                                             21
trafficking who is a minor at the time of the commission of the offense is not a defense to

a criminal prosecution under this section." If the Legislature had intended, as Jacobo

asserts, that the prosecution be required to prove that a minor victim did not consent to a

commercial sex act, then the Legislature presumably would not have expressly included

section 236.1, subdivision (e), which provision would be unnecessary and arguably

inconsistent with such a requirement. (Cf. People v. Soto (2011) 51 Cal. 4th 229, 248

[because consent is not a defense to aggravated lewd act on a child under age 14, "[t]he

prosecution need not prove that a lewd act committed by use of force, violence, duress,

menace, or fear was also against the victim's will"].) Accordingly, we conclude the trial

court correctly concluded that the lack of the victims' consent to a commercial sex act is

not an element of section 236.1(c)(2) aggravated human trafficking.

       Furthermore, we reject Jacobo's assertion that the lack of a victim's consent is an

element of aggravated human trafficking under section 236.1(c)(2) because it requires

involvement of fraud or deceit, which necessarily implies that the victim's consent is

overcome by fraud or deceit. We disagree. Our construction of the plain language of

section 236.1(c)(2) is that the offense of aggravated human trafficking is committed when

a defendant uses fraud or deceit to persuade, or attempt to persuade, a minor victim to

engage in a commercial sex act, with the intent to violate section 266i (i.e., pandering).

Because, as discussed ante, an attempt to persuade a minor to engage in a commercial sex

act does not require that the victim actually consent to, or engage in, a commercial sex

act, aggravated human trafficking can be committed by the use of fraud or deceit in

attempting to persuade the victim to engage in commercial sex activity. (§ 236.1(c)(2).)

                                             22
Therefore, contrary to Jacobo's assertion, the requirement of section 236.1(c)(2) that

fraud or deceit be involved in committing the offense of aggravated human trafficking

does not reasonably imply that the victim's lack of consent to engage in a commercial sex

act is an element of the aggravated form of that offense.

       Furthermore, we reject Jacobo's argument that fraud and deceit are

interchangeable in the context of section 236.1(c)(2). Jacobo does not cite in support of

his argument any apposite case that interpreted a statute involving both terms "fraud" and

"deceit." Rather, he cites State ex rel. Wilson v. Superior Court (2014) 227 Cal. App. 4th
579, 600, interpreting section 550, subdivision (b), which prohibits the filing of

fraudulent insurance claims. Although we assume that deceit in filing a fraudulent

insurance claim may violate that statute, we cannot conclude, based on Wilson, that fraud

and deceit in the context of section 236.1(c)(2) are necessarily interchangeable.8

       In any event, as the People note, the jury was instructed only on deceit as a basis

for a section 236.1(c)(2) finding of aggravated human trafficking. The court defined

"deceit" as "the action or practice of deceiving someone by concealing or misrepresenting

the truth." We conclude there is substantial evidence to support the jury's finding that

Jacobo used deceit in persuading, or attempting to persuade, his seven minor victims to

engage in a commercial sex act. In particular, as discussed ante, Jacobo used the fictional



8      Similarly, Sixta v. Ochsner (1960) 187 Cal. App. 2d 485, 490, cited by Jacobo,
involved a civil contract action and is therefore inapposite to this case. Accordingly, we
are not persuaded by its general statement that the fact California courts have consistently
used the terms "fraud" and "deceit" interchangeably necessarily makes those terms
interchangeable under section 236.1(c)(2).
                                             23
persona of Marlissa, whom he misrepresented to be an actual successful prostitute, in an

attempt to persuade them to also become prostitutes and engage in commercial sex acts.

By so doing, the jury reasonably concluded that Jacobo concealed or misrepresented the

truth (i.e., used deceit) when he attempted to persuade his victims to engage in

commercial sex acts. Accordingly, there is substantial evidence to support his seven

section 236.1(c)(2) convictions for aggravated human trafficking.

                                             III

                     Substantial Evidence to Support Two of Jacobo's
                        Section 311.4, Subdivision (c) Convictions

       Jacobo contends there is insufficient evidence to support two of his convictions

(counts 23 and 61) for using a minor to perform posing or modeling of sexual conduct

(§ 311.4, subd. (c)) because the underlying photographs do not depict the required sexual

conduct. In particular, he argues the photographs do not show an improper exhibition of

the minor's genital or pubic areas per section 311.4, subdivision (d)(1).

                                             A

       Counts 23 (victim G.M.) and 61 (victim Y.C.) charged Jacobo with using a minor

to perform posing or modeling of sexual conduct (§ 311.4, subd. (c)). Section 311.4,

subdivision (c) provides:

          "Every person who, with knowledge that a person is a minor under
          the age of 18 years, or who, while in possession of any facts on the
          basis of which he or she should reasonably know that the person is a
          minor under the age of 18 years, knowingly promotes, employs,
          uses, persuades, induces, or coerces a minor under the age of 18
          years . . . to engage in or assist others to engage in either posing or
          modeling alone or with others for purposes of preparing any
          representation of information, data, or image, including, but not

                                             24
          limited to, any film, filmstrip, photograph, negative, slide,
          photocopy, videotape, video laser disc, computer hardware,
          computer software, computer floppy disc, data storage media, CD-
          ROM, or computer-generated equipment or any other computer-
          generated image that contains or incorporates in any manner, any
          film, filmstrip, or a live performance involving, sexual conduct by
          a minor under the age of 18 years alone or with other persons or
          animals, is guilty of a felony. . . ." (Italics added.)

For purposes of section 311.4, subdivision (c), the term "sexual conduct" means "any of

the following, whether actual or simulated: sexual intercourse, oral copulation, anal

intercourse, anal oral copulation, masturbation, bestiality, sexual sadism, sexual

masochism, penetration of the vagina or rectum by any object in a lewd or lascivious

manner, exhibition of the genitals or pubic or rectal area for the purpose of sexual

stimulation of the viewer, any lewd or lascivious sexual act as defined in Section 288, or

excretory functions performed in a lewd or lascivious manner, . . . An act is simulated

when it gives the appearance of being sexual conduct." (§ 311.4, subd. (d)(1), italics

added.)

       In People v. Kongs (1994) 30 Cal. App. 4th 1741 (Kongs), the court addressed the

questions of whether the defendant in that case used or induced a minor to pose for

purposes of preparing a film or photograph involving sexual conduct and whether there

was sufficient evidence of exhibition of the genitals, pubic, or rectal area for the purpose

of sexual stimulation of the viewer. (Id. at p. 1753.) In that case, the defendant argued

there was insufficient sexual conduct because the genitals of the minor as shown in the

photographs were covered. (Ibid.) First, Kongs concluded that a nude image of a minor's

genitals is not required for a section 311.4, subdivision (c) offense. (Ibid.) Second,


                                             25
Kongs set forth the following six factors for a trier of fact to consider in determining

whether a photograph or other image is an "exhibition of the genitals or pubic or rectal

area for the purpose of sexual stimulation of the viewer" within the meaning of section

311.4, subdivision (d)(1):

          "1) whether the focal point is on the child's genitalia or pubic area;

          "2) whether the setting is sexually suggestive, i.e., in a place or pose
          generally associated with sexual activity;

          "3) whether the child is in an unnatural pose, or in inappropriate
          attire, considering the age of the child;

          "4) whether the child is fully or partially clothed, or nude;

          "5) whether the child's conduct suggests sexual coyness or a
          willingness to engage in sexual activity;

          "6) whether the conduct is intended or designed to elicit a sexual
          response in the viewer." (Kongs, supra, 30 Cal.App.4th at pp. 1754-
          1755.)

Kongs stated that only the sixth factor is required for a finding of "sexual conduct" under

section 311.4, subdivisions (c) and (d). (Kongs, supra, 30 Cal.App.4th at p. 1755.) The

first five factors are simply other circumstances that the trier of fact may consider in

determining whether there is such "sexual conduct." (Ibid.) Kongs stated, "[T]he

determination [regarding whether there is sexual conduct under section 311.4,

subdivision (c)] must be made based on the overall content of the visual depiction and the

context of the child's conduct, taking into account the child's age." (Kongs, at p. 1755.)

                                              B

       Contrary to Jacobo's assertion, we conclude there is substantial evidence to

support findings by the jury that the photographs of G.M. (exh. 40) and Y.C. (exh. 69)

                                             26
depicted sexual conduct by those minors within the meaning of section 311.4,

subdivisions (c) and (d)(1). We have viewed the photograph of G.M. in exhibit 40,

which was admitted to prove count 23. That photograph shows G.M., who was then a

16-year-old minor, topless with her breasts exposed, wearing a thong bikini, and reaching

for a penis, which is presumably Jacobo's. Although the primary focal point of the

photograph may not have been G.M.'s genitals or pubic area, which was at least partially

obscured by her arm, the setting and her pose, attire, and conduct shown in the

photograph supports a reasonable inference that she was preparing for either sexual

intercourse or another lewd act with Jacobo. Many of the six Kongs factors support a

finding that the photograph of G.M. is an "exhibition of the genitals or pubic . . . area for

the purpose of sexual stimulation of the viewer" within the meaning of section 311.4,

subdivision (d)(1). (Kongs, supra, 30 Cal.App.4th at pp. 1754-1755.)

       A trier of fact could reasonably view the photograph as depicting part of her

genitals or pubic area (i.e., that part not obscured by her arm), albeit covered mostly by

her thong bikini, and possibly showing pubic hairs. A trier of fact also could reasonably

find that the setting is sexually suggestive as the photograph shows G.M. standing and

leaning over a bed. A trier of fact also could reasonably find that her pose was unnatural

and her attire was inappropriate for a 16-year-old. G.M. was only partially clothed,

wearing only a thong bikini. Her conduct suggests her willingness to engage in sexual

activity. Finally, a trier of fact could reasonably find that the conduct depicted in the

photograph was intended to elicit a sexual response in the viewer.



                                             27
       Based on our consideration of the six Kongs factors, we conclude there is

substantial evidence to support the jury's findings that the photograph in exhibit 40

exhibited G.M.'s genitals or pubic area for the purpose of sexual stimulation of the viewer

within the meaning of section 311.4, subdivision (d)(1) and therefore involved sexual

conduct within the meaning of section 311.4, subdivision (c). (Kongs, supra,

30 Cal.App.4th at pp. 1754-1755; cf. People v. Spurlock (2003) 114 Cal. App. 4th 1122,

1128, 1133-1134 (Spurlock) [substantial evidence supports finding of section 311.4,

subdivision (c) sexual conduct where photograph of 15-year-old girl shows her in bra and

underpants, sitting on floor with legs splayed]; United States v. Knox (3d Cir. 1994)

32 F.3d 733, 746, 754 (Knox) [videotapes of minors that zoomed in on their clothed

genital areas constituted lascivious exhibition of genitals or pubic area under federal

statute].) Accordingly, there is substantial evidence to support Jacobo's conviction on

count 23. To the extent Jacobo argues the photograph could be viewed to support a

contrary conclusion, he misconstrues and/or misapplies the substantial evidence standard

of review. (Vines, supra, 51 Cal.4th at p. 869; Johnson I, supra, 26 Cal.3d at p. 578.)

       Regarding count 61, we have viewed the photograph of Y.C. in exhibit 69. That

photograph shows Y.C., who was then a 14-year-old minor, in a reclined pose on a bed,

facing the camera, and smiling. She is wearing bikini underwear and pulling up her bra

to expose her breasts. Applying the six Kongs factors, we conclude there is substantial

evidence to support a finding that the photograph in exhibit 69 exhibited Y.C.'s genitals

or pubic area for the purpose of sexual stimulation of the viewer within the meaning of

section 311.4, subdivision (d)(1). A trier of fact could reasonably view the photograph as

                                             28
depicting her genitals or pubic area, albeit covered by her bikini underwear, which was

possibly a focal point of the photograph. A trier of fact also could reasonably find that

the setting is sexually suggestive as the photograph shows Y.C. reclined on a bed. A trier

of fact also could reasonably find that her pose was unnatural and her attire was

inappropriate for a 14 year old. Y.C. was smiling and only partially clothed, wearing

bikini underwear and a bra that she pulled up to expose her breasts. Her conduct suggests

her willingness to engage in sexual activity. Finally, a trier of fact could reasonably find

that the conduct depicted in the photograph was intended to elicit a sexual response in the

viewer.

       Based on our consideration of the six Kongs factors, we conclude there is

substantial evidence to support the jury's findings that the photograph in exhibit 69

exhibited Y.C.'s genitals or pubic area for the purpose of sexual stimulation of the viewer

within the meaning of section 311.4, subdivision (d)(1) and therefore involved sexual

conduct within the meaning of section 311.4, subdivision (c). (Kongs, supra, 30

Cal.App.4th at pp. 1754-1755; cf. Spurlock, supra, 114 Cal.App.4th at pp. 1128, 1133-

1134; Knox, supra, 32 F.3d at pp. 746, 754.) Accordingly, there is substantial evidence

to support Jacobo's conviction on count 61. To the extent Jacobo argues the photograph

could be viewed to support a contrary conclusion, he misconstrues and/or misapplies the

substantial evidence standard of review. (Vines, supra, 51 Cal.4th at p. 869; Johnson I,

supra, 26 Cal.3d at p. 578.)




                                             29
                                           IV

                 Substantial Evidence to Support Remainder of Jacobo's
                       Section 311.4, Subdivision (c) Convictions

      Jacobo contends there is insufficient evidence to support the remainder of his

convictions (counts 26-27, 37, 48-52, and 62) for using a minor to perform posing or

modeling of sexual conduct (§ 311.4, subd. (c)) because he did not direct them to pose or

model. He argues that because the minors were unaware they were being videotaped or

photographed, there is insufficient evidence to find they "pose[d] or model[ed]" within

the meaning of section 311.4, subdivision (c).

                                            A

      As quoted ante, section 311.4, subdivision (c) provides in pertinent part:

          "Every person who, with knowledge that a person is a minor under
          the age of 18 years, or who, while in possession of any facts on the
          basis of which he or she should reasonably know that the person is a
          minor under the age of 18 years, knowingly promotes, employs, uses,
          persuades, induces, or coerces a minor under the age of 18 years . . .
          to engage in or assist others to engage in either posing or modeling
          alone or with others for purposes of preparing any representation of
          information, data, or image, including, but not limited to, any film,
          filmstrip, photograph, negative, slide, photocopy, videotape, video
          laser disc, computer hardware, computer software, computer floppy
          disc, data storage media, CD-ROM, or computer-generated
          equipment or any other computer-generated image that contains or
          incorporates in any manner, any film, filmstrip, or a live
          performance involving, sexual conduct by a minor under the age of
          18 years alone or with other persons or animals, is guilty of a
          felony. . . ." (Italics added.)

The trial court instructed with CALCRIM No. 1144 on the section 311.4, subdivision (c)

offense of using a minor to perform posing or modeling of sexual conduct as follows:




                                            30
          "To prove that the defendant is guilty of this crime, the People must
          prove that:

          "1. The defendant used or persuaded or induced a minor who was
          under 18 years old at the time to pose or model or assist others to
          pose or model, alone or with others; [¶] The defendant knew that he
          was using or persuading or inducing a minor of that age to pose or
          model or assist others to pose or model;

          "2. The purpose of the posing or modeling was to prepare matter
          containing sexual conduct;

          "3. The minor participated in the sexual conduct alone, or with other
          persons;

          "4. The defendant was aware of the character of the matter or live
          conduct; [¶] AND

          "5. The defendant knew, or reasonably should have known, based
          on facts of which he was aware, that the minor was under 18 years of
          age[.] [¶] . . . [¶]

          "Sexual conduct means actual or simulated sexual intercourse or oral
          copulation or anal oral copulation or exhibition of the genitals or
          pubic or rectal area for the purpose of sexual stimulation of the
          viewer. An act is simulated when it gives the appearance of being
          sexual conduct." (Italics added.)

       In People v. Hobbs (2007) 152 Cal. App. 4th 1 (Hobbs), the court addressed the

question of whether section 311.4, subdivision (c) requires that the defendant direct a

minor to pose or model. (Hobbs, at p. 5.) In that case, the defendant surreptitiously

filmed girls in a high school locker room with a hidden camera and used cones, caution

tape, and signs to block off those lockers that were outside of his camera's range. (Id. at

p. 4.) His film showed the girls changing into and out of their bathing suits. (Ibid.) On

appeal, the defendant argued there was insufficient evidence to support his section 311.4,

subdivision (c) convictions because that statute required his victims to engage in posing


                                             31
or modeling at his direction. (Hobbs, at p. 5.) Hobbs rejected that argument, noting the

language of section 311.4, subdivision (c) does not contain any requirement that the

posing or modeling be at the direction of the defendant, but instead may be violated if the

defendant merely "uses" them to engage in posing or modeling. (Id. at pp. 5-6.)

       The court also noted that the defendant posed his victims without having to

actually direct them in person by his use of cones, caution tape, and signs to position

them for his surreptitious filming of them. (Hobbs, supra, 152 Cal.App.4th at p. 7.) In a

dissenting opinion, Justice Richli disagreed with the majority opinion and interpreted the

word "posing," as used in section 311.4, subdivision (c), as requiring the minor to

knowingly pose for the defendant based on at least some interaction with the defendant.

(Hobbs, at pp. 9-11 (dis. opn. of Richli, J.).)

       In People v. Haraszewski (2012) 203 Cal. App. 4th 924 (Haraszewski), we agreed

with the majority opinion's reasoning in Hobbs and concluded that section 311.4,

subdivision (c) does not require that the posing or modeling be at the direction of the

defendant. (Haraszewski, supra, at p. 938.) We further reasoned that the language of

section 311.4, subdivision (c) did not show any legislative intent that the defendant

personally direct the minor to pose or model. (Haraszewski, supra, at pp. 936-937.) In

that case, the defendant and a 12-year-old boy went to a nude beach and, at the

defendant's suggestion, the boy took off his clothes. (Id. at p. 940.) The defendant then

photographed and videotaped the boy in the nude. (Ibid.) We concluded there was

substantial evidence to support the defendant's section 311.4, subdivision (c) conviction.

(Haraszewski, supra, at p. 940.)

                                              32
                                             B

       In arguing there is insufficient evidence to support his section 311.4, subdivision

(c) convictions, Jacobo cites the dissenting opinion in Hobbs and suggests that we should

reject the majority opinion in Hobbs and our own opinion in Haraszewski and conclude

that section 311.4, subdivision (c) requires a minor to knowingly and actively pose or

model for the defendant. He argues that where a minor is surreptitiously filmed without

his or her knowledge, there can be no violation of section 311.4, subdivision (c). We

disagree and instead follow the persuasive reasoning of the majority opinion in Hobbs

and our own opinion in Haraszewski. Contrary to Jacobo's assertion, we conclude that

section 311.4, subdivision (c) does not require a minor to knowingly pose or model for

the defendant or even be aware that the defendant is photographing or filming him or her.

(Hobbs, supra, 152 Cal.App.4th at pp. 5-7; Haraszewski, supra, 203 Cal.App.4th at p.

938.) Here, Jacobo, by using the fictional persona Marlissa, persuaded the minors to

become prostitutes and took them to motel rooms where he photographed and filmed

them as described ante.

       Regardless of whether or not those minors were aware Jacobo was photographing

or filming them or knowingly and actively posed for him or consented to pose for him,

there is substantial evidence to support findings that he, at a minimum, "use[d]" them to

pose or model within the meaning of section 311.4, subdivision (c) by arranging for them

to be at those locations and in those positions at the time he photographed and filmed




                                            33
them. (Cf. Hobbs, supra, 152 Cal.App.4th at pp. 5-7.) Accordingly, there is substantial

evidence to support his convictions on counts 26-27, 37, 48-52, and 62.9

                                             V

         Section 288.2, Subdivision (a) Does Not Violate the Commerce Clause

       Jacobo contends his convictions on counts 12-16, 32, 44-46, 58, and 59 for

sending harmful matter to a minor (§ 288.2, subd. (a)) must be reversed because section

288.2, subdivision (a) violates the commerce clause of the United States Constitution. In

particular, he argues we should abandon our opinion in Hatch v. Superior Court (2000)

80 Cal. App. 4th 170 (Hatch), reject the opinions of other courts in People v. Hsu (2000)

82 Cal. App. 4th 976 (Hsu), and People v. Garelick (2008) 161 Cal. App. 4th 1107

(Garelick), and conclude that section 288.2, subdivision (a) improperly regulates conduct

outside of California, imposes a substantial burden on interstate commerce, and that

burden outweighs any benefit of the statute in protecting minors.

                                             A

       To prevail on a facial challenge to the constitutionality of a statute as unduly

overbroad, an appellant must show that statute is overbroad and invalid in all of its

applications. (United States v. Salerno (1987) 481 U.S. 739, 745 (Salerno); Broadrick v.

Oklahoma (1973) 413 U.S. 601, 612.) That burden on appeal is a heavy one. (Salerno,

at p. 745; People v. Fuiava (2012) 53 Cal. 4th 622, 696.) "[T]he challenger must establish

that no set of circumstances exists under which [the statute] would be valid. The fact that

9      To the extent Jacobo also challenges his section 311.4, subdivision (c) convictions
on counts 23 and 61 on the same basis, we likewise conclude there is substantial evidence
to support those convictions.
                                             34
[the statute] might operate unconstitutionally under some conceivable set of

circumstances is insufficient to render it wholly invalid, since we have not recognized an

'overbreadth' doctrine outside the limited context of the First Amendment." (Salerno, at

p. 745.) Alternatively stated, "[a] facial challenge to the constitutional validity of a

statute or ordinance considers only the text of the measure itself, not its application to the

particular circumstances of an individual. [Citation.] ' "To support a determination of

facial unconstitutionality, voiding the statute as a whole, petitioners cannot prevail by

suggesting that in some future hypothetical situation constitutional problems may

possibly arise as to the particular application of the statute . . . . Rather, petitioners must

demonstrate that the act's provisions inevitably pose a present total and fatal conflict with

applicable constitutional prohibitions." ' " (Tobe v. City of Santa Ana (1995) 9 Cal. 4th
1069, 1084.)

       The commerce clause of the federal Constitution gives Congress the power to

enact laws "[t]o regulate Commerce with foreign Nations, and among the several States,

and with the Indian Tribes." (U.S. Const., art. I, § 8, cl. 3.) Although the language of the

commerce clause does not impose any express limits on the authority of states to regulate

such commerce, the United States Supreme Court has held that "the commerce clause

also limits the states' power to regulate both domestic interstate and foreign commerce,

whether or not Congress has acted. [Citations.]" (Pacific Merchant Shipping Assn. v.

Voss (1995) 12 Cal. 4th 503, 514.) That restriction on the states' power is commonly

referred to as the "negative" or "dormant" commerce clause. (Id. at p. 515; Barclays

Bank PLC v. Franchise Tax Bd. of California (1994) 512 U.S. 298, 310, fn. 9.)

                                              35
                                                    B

       Section 288.2, subdivision (a) provides:

           "(1) Every person who knows, should have known, or believes that
           another person is a minor, and who knowingly distributes, sends,
           causes to be sent, exhibits, or offers to distribute or exhibit by any
           means, including by physical delivery, telephone, electronic
           communication, or in person, any harmful matter that depicts a
           minor or minors engaging in sexual conduct, to the other person with
           the intent of arousing, appealing to, or gratifying the lust or passions
           or sexual desires of that person or of the minor, and with the intent
           or for the purposes of engaging in sexual intercourse, sodomy, or
           oral copulation with the other person, or with the intent that either
           person touch an intimate body part of the other, is guilty of a
           misdemeanor, punishable by imprisonment in a county jail not
           exceeding one year, or is guilty of a felony, punishable by
           imprisonment in the state prison for two, three, or five years.

           "(2) If the matter used by the person is harmful matter but does not
           include a depiction or depictions of a minor or minors engaged in
           sexual conduct, the offense is punishable by imprisonment in a
           county jail not exceeding one year, by imprisonment in the state
           prison for 16 months, or two or three years."

Section 313, subdivision (a) defined "harmful material" as "matter, taken as a whole,

which to the average person, applying contemporary statewide standards, appeals to the

prurient interest, and is matter which, taken as a whole, depicts or describes in a patently

offensive way sexual conduct and which, taken as a whole, lacks serious literary, artistic,

political, or scientific value for minors. . . ."

                                                    C

       In Hatch, we rejected the defendant's facial challenge to the constitutionality of

section 288.2 under the commerce clause. (Hatch, supra, 80 Cal.App.4th at pp. 193-

197.) The defendant in Hatch relied on American Libraries Ass'n v. Pataki (S.D.N.Y.


                                                36
1997) 969 F. Supp. 160 (Pataki), which concluded a New York statute similar to section

288.2 unduly burdened the commerce clause because (1) the nature of the Internet

requires national, rather than state-by-state, regulation, and (2) the statute operated

extraterritorially and thereby imposed New York policies on other states. (Pataki, at

pp. 174, 177, 182-183.) In Hatch, we rejected both arguments. (Hatch, at pp. 194-197.)

Rejecting the argument that section 288.2 violates the commerce clause because the

Internet requires national regulation, we stated:

          "While it may be true that Internet communications routinely pass
          along interstate lines, we do not believe this general proposition can
          be employed, as suggested by Hatch, to insulate pedophiles from
          prosecution simply by reason of their usage of modern technology.
          Such a view of what our Constitution requires is, in our opinion,
          completely inappropriate." (Hatch, supra, 80 Cal.App.4th at p. 195,
          fn. omitted.)

We further stated, "While a ban on the simple communication of certain materials may

interfere with an adult's legitimate rights, a ban on communication of specified matter to

a minor for purposes of seduction can only affect the rights of the very narrow class of

adults who intend to engage in sex with minors." (Ibid.) Regarding section 288.2's

extraterritorial operation, we stated, "[H]ere there is no reason to suppose California

would attempt to impose its policies on other states in light of the relevant California

penal statutes covering jurisdiction over public offenses [citations], which generally bar

punishment for wholly extraterritorial offenses." (Hatch, at p. 197, fn. omitted.)

Accordingly, we concluded:

          "In short, given the requirement that those charged must intend to
          seduce and the additional requirement that they must commit at least
          an attempt here, no rational analysis supports the proposition section

                                              37
          288.2 imposes any burden on interstate commerce, as (1) such
          burdens as may exist are not upon any protected right of commerce
          at all, and (2) enforcement of the statute is not likely to significantly,
          or at all, burden interstate commerce." (Hatch, at p. 197.)

Therefore, we rejected the defendant's facial challenge to section 288.2 on the ground that

it unduly burdens interstate commerce.10 (Ibid.)

       Applying reasoning similar to our reasoning in Hatch, the court in Hsu also

rejected a facial challenge to section 288.2 on the ground that it unduly burdened

interstate commerce and thereby violated the commerce clause. (Hsu, supra, 82

Cal.App.4th at pp. 983-985.) Adopting the reasoning in Hatch and Hsu, the court in

Garelick likewise rejected a facial challenge to section 288.2 on the ground that it unduly

burdened interstate commerce and thereby violated the commerce clause. (Garelick,

supra, 161 Cal.App.4th at pp. 1121-1122.)

                                              D

       Jacobo argues that we should reject the reasoning and holdings in Hatch, Hsu, and

Garelick, adopt the reasoning of Pataki and Justice McDonald's concurring and

dissenting opinion in Hatch, and conclude that section 288.2, subdivision (a) improperly

regulates conduct outside of California, imposes a substantial burden on interstate

commerce, and that burden outweighs any benefit of the statute in protecting minors. He




10     In a concurring and dissenting opinion, Associate Justice Alex C. McDonald
disagreed with the majority's reasoning in Hatch and stated his belief that section 288.2
was unconstitutional under the commerce clause because of its extraterritorial effect and
the need for uniform national regulation of the Internet. (Hatch, supra, 80 Cal.App.4th at
pp. 212-217 (conc. & dis. opn. of McDonald, J.).)
                                             38
also argues the Internet should only be regulated by the federal government.11 We

decline to do so and adopt our reasoning in Hatch, as well as the reasoning in Hsu and

Garelick. (Hatch, supra, 80 Cal.App.4th at pp. 194-197; Hsu, supra, 82 Cal.App.4th at

pp. 983-985; Garelick, supra, 161 Cal.App.4th at pp. 1121-1122.) Accordingly, we

conclude section 288.2, subdivision (a) does not unduly burden interstate commerce and

therefore does not violate the commerce clause.

                                             VI

          Section 288.2, Subdivision (a) Does Not Violate the First Amendment

       Similar to his commerce clause argument discussed ante, Jacobo contends his

convictions for sending harmful matter to a minor (§ 288.2, subd. (a)) must be reversed

because section 288.2, subdivision (a) is overbroad and violates the First Amendment to

the United States Constitution. In particular, he argues we should abandon our contrary

opinion in Hatch, supra, 80 Cal. App. 4th 170, reject the contrary opinions in Hsu, supra,

82 Cal. App. 4th 976 and Garelick, supra, 161 Cal. App. 4th 1107, and conclude that

section 288.2, subdivision (a) improperly regulates legitimate speech directed at persons

residing in other states that have a lower age of consent than in California and is not

narrowly tailored to achieve California's interest in protecting minors from harm.

       In Hatch, we rejected the defendant's argument that section 288.2 unduly chills

otherwise protected speech. (Hatch, supra, 80 Cal.App.4th at pp. 200-204.) We stated:


11     The People assert Jacobo forfeited this argument by not first raising it below.
However, because this issue presents a question of law on undisputed facts that may
affect his substantial rights, we will address the merits of his argument. (Hale v. Morgan
(1978) 22 Cal. 3d 388, 394.)
                                             39
          "Section 288.2 is not directed at speech, but at the activity of
          attempting to seduce a minor. . . . Thus, the only chilling effect of
          section 288.2 is on pedophiles who intend that their statements will
          be acted upon by children. Given the intention with which they are
          made, such statements are not entitled to the extraordinary protection
          of the First Amendment[.]" (Hatch, supra, 80 Cal.App.4th at p. 203,
          fn. omitted.)

We concluded that "[b]ecause it is primarily conduct rather than speech that is subjected

to regulation, the statute does not infringe upon the First Amendment." (Id. at pp. 203-

204, fn. omitted.) In his concurring and dissenting opinion, Justice McDonald disagreed

with the majority's reasoning in Hatch and stated his belief that section 288.2 was

unconstitutional under the First Amendment because it criminalized potentially protected

speech and the People had not shown there were no less restrictive means to achieve

California's state interest. (Id. at pp. 224-225 (conc. & dis. opn. of McDonald, J.).)

       In Hsu, the court likewise rejected a First Amendment challenge to section 288.2.

(Hsu, supra, 82 Cal.App.4th at pp. 987-990.) However, in so doing, the court concluded

section 288.2 regulated content-based speech, but that statute passed the strict scrutiny

test because it served the compelling state interest of protecting children from harmful

matter and it was narrowly drawn to serve that state interest. (Ibid.) In Garelick, the

court adopted Hsu's reasoning and concluded section 288.2 did not violate the First

Amendment. (Garelick, supra, 161 Cal.App.4th at p. 1124.)

       We are unpersuaded by Jacobo's argument that we should reject the reasoning in

our majority opinion in Hatch and instead adopt the reasoning in Justice McDonald's




                                             40
concurring and dissenting opinion.12 Accordingly, we adopt our reasoning in Hatch and

conclude section 288.2 does not violate the First Amendment.13 (Hatch, supra,

80 Cal.App.4th at pp. 203-204.)

                                            VII

                     Insufficient Evidence to Support Six of Jacobo's
                      Section 288.2, Subdivision (a)(1) Convictions

       Jacobo contends six of his convictions (counts 32, 44-46, and 58-59) for sending

harmful matter depicting a minor engaged in sexual conduct to a minor (§ 288.2, subd.

(a)(1)) should be reduced to convictions for sending harmful matter to a minor (§ 288.2,

subd. (a)(2)) because there is insufficient evidence to support findings that the

photographs related to those counts depicted a minor. He argues that the photographs

related to five of those six counts (counts 44-46 and 58-59) depicted Claudia A., an adult,

and not a minor, and there was no evidence that any of the persons depicted in the

photograph related to the sixth count (count 32) were minors. The People concede, and

we agree, there is insufficient evidence to support findings that those photographs

depicted minors and therefore those section 288.2, subdivision (a)(1) convictions (counts


12     We likewise are unpersuaded by Jacobo's argument that we should adopt the
reasoning in Cyberspace Communications, Inc. v. Engler (E.D. Mich. 1999) 55
F. Supp. 2d 737, 749-751, and ACLU v. Johnson (10th Cir. 1999) 194 F.3d 1149, 1158-
1160, which cases concluded the Michigan and New Mexico statutes involved in those
cases violated the First Amendment.

13     Assuming arguendo that section 288.2 regulates content-based speech, as Jacobo
asserts, we nevertheless would adopt the reasoning in Hsu and Garelick and conclude that
section 288.2 is narrowly tailored to serve California's compelling state interest in
protecting children from harmful matter. (Hsu, supra, 82 Cal.App.4th at pp. 987-990;
Garelick, supra, 161 Cal.App.4th at p. 1124.)
                                             41
32, 44-46, and 58-59) must, as Jacobo asserts, be reduced to section 288.2, subdivision

(a)(2) convictions and the matter remanded for resentencing on those counts.

                                               VIII

             Section 288.3, Subdivision (a) Is Not Unconstitutionally Vague

       Jacobo contends his 10 convictions (counts 3-6, 8-11, and 54-55) for contacting a

minor with intent to commit a sexual offense (§ 288.3, subd. (a)) must be reversed

because section 288.3, subdivision (a) is unconstitutionally vague. In particular, he

argues that section 288.3, subdivision (a) is vague because it does not give adequate

notice regarding what conduct violates it and because it gives law enforcement unfettered

discretion to determine when it is violated.

                                                A

       Section 288.3 provides:

          "(a) Every person who contacts or communicates with a minor, or
          attempts to contact or communicate with a minor, who knows or
          reasonably should know that the person is a minor, with intent to
          commit an offense specified in Section 207, 209, 261, 264.1, 273a,
          286, 287, 288, 288.2, 289, 311.1, 311.2, 311.4 or 311.11, or former
          Section 288a, involving the minor shall be punished by
          imprisonment in the state prison for the term prescribed for an
          attempt to commit the intended offense.

          "(b) As used in this section, 'contacts or communicates with' shall
          include direct and indirect contact or communication that may be
          achieved personally or by use of an agent or agency, any print
          medium, any postal service, a common carrier or communication
          common carrier, any electronic communications system, or any
          telecommunications, wire, computer, or radio communications
          device or system."




                                               42
                                              B

       In People v. Keister (2011) 198 Cal. App. 4th 442 (Keister), the court rejected the

defendant's argument that section 288.3 was void for vagueness. (Keister, at pp. 448-

449.) The court cited United States v. Williams (2008) 553 U.S. 285, 305-306 (Williams),

which stated that a statute is not rendered vague by the mere fact that close cases of its

enforcement can be envisioned. (Kiester, at pp. 448-449.) Williams further stated,

"Close cases can be imagined under virtually any statute. The problem that poses is

addressed, not by the doctrine of vagueness, but by the requirement of proof beyond a

reasonable doubt." (Williams, at p. 306.) Williams stated, "What renders a statute vague

is not the possibility that it will sometimes be difficult to determine whether the

incriminating fact it establishes has been proved; but rather the indeterminacy of

precisely what that fact is. Thus, we have struck down statutes that tied criminal

culpability to whether the defendant's conduct was 'annoying' or 'indecent'—wholly

subjective judgments without statutory definitions, narrowing context, or settled legal

meanings. n" (Ibid.)

       Applying Williams's standards for vagueness to section 288.3, Keister concluded

"[t]here is no such indeterminacy" regarding section 288.3. (Keister, supra,

198 Cal.App.4th at p. 449.) Keister explained its reasoning:

          "[Section 288.3] requires the defendant to contact or communicate
          with a minor or attempt to do so with the specific intent to commit
          an enumerated sex offense. (§ 288.3, subd. (a).) Those are
          questions of fact. Whether a defendant made the contact or
          communication and had the requisite intent are yes-or-no
          determinations, not subjective judgments. 'To be sure, it may be
          difficult in some cases to determine whether these clear requirements

                                             43
          have been met. "But courts and juries every day pass upon
          knowledge, belief and intent—the state of men's minds—having
          before them no more than evidence of their words and conduct, from
          which, in ordinary human experience, mental condition may be
          inferred." ' " (Keister, supra, 198 Cal.App.4th at p. 449.)

Accordingly, Keister concluded section 288.3 was not unconstitutionally vague. (Ibid.)

       Jacobo recognizes that Keister rejected a vagueness challenge to section 288.3, but

nevertheless asks us to disagree with the holding in that case and instead conclude that

section 288.3, subdivision (a) is unconstitutionally vague because it gives law

enforcement unfettered discretion in determining whether its elements of "contact or

communicate" and "with the intent to commit an offense" have been satisfied. We

decline to do so. Rather, we agree with and adopt Keister's reasoning and conclude

section 288.3, subdivision (a) is not unconstitutionally vague. (Keister, supra, 198

Cal.App.4th at p. 449.)

                                             IX

          Section 288.2, Subdivision (a) Does Not Violate the First Amendment

       Jacobo also contends his convictions (counts 3-6, 8-11, and 54-55) for contacting a

minor with intent to commit a sexual offense (§ 288.3, subd. (a)) must be reversed

because section 288.3, subdivision (a) is overbroad and violates the First Amendment to

the United States Constitution. In particular, he asserts that section 288.3, subdivision (a)

is unconstitutionally overbroad because it regulates content-based speech and is not

narrowly tailored to serve California's compelling state interest of protecting children.

       Jacobo recognizes that Keister rejected a First Amendment free speech challenge

to section 288.3, but nevertheless asks us to disagree with the holding in Keister and

                                             44
conclude section 288.3, subdivision (a) is unconstitutionally overbroad in violation of the

First Amendment. We decline to do so. In Keister, the court rejected the defendant's

assertion that a person who is sexually attracted to children violates section 288.3

anytime he or she communicates with a child. (Keister, supra, 198 Cal.App.4th at p.

449.) Rather, the court noted "[t]he only time the communication is criminal is if it is

motivated by a specific intent to commit an enumerated sex crime." (Ibid.) Keister

further stated:

           "While there is a limit on free speech to the extent that section 288.3
           criminalizes otherwise protected communications with a minor, the
           statute has been written in a way that does not unconstitutionally
           restrict protected speech. Before the statute is violated, the
           defendant must know or reasonably should have known the other
           person was a minor, have the specific intent to commit an
           enumerated sex offense, and then contact or communicate with that
           minor or attempt to do so. (§ 288.3, subd. (a).)" (Keister, supra,
           198 Cal.App.4th at pp. 449-450.)

Accordingly, Keister rejected the defendant's First Amendment challenge to section

288.3, subdivision (a). We agree with and adopt Keister's reasoning and conclude section

288.3, subdivision (a) is not unconstitutionally overbroad and does not violate the right to

free speech under the First Amendment. (Keister, supra, 198 Cal.App.4th at pp. 449-

450; cf. Hsu, supra, 82 Cal.App.4th at pp. 988-989 [concluded section 288.2 does not

violate First Amendment right to free speech].)

                                             X

                                        Section 654

       Jacobo contends section 654 precludes his punishment for both his aggravated

human trafficking offenses committed against four of the minors and the sex offenses he

                                             45
committed against those four minors. He argues that because those sex offenses were

committed as part of the same indivisible course of conduct with the same objective as

the aggravated human trafficking offenses committed against those four minors, section

654 bars punishment for both and the sentences for those sex offenses must be stayed.

                                             A

       The trial court sentenced Jacobo to 15 years to life in prison for his conviction for

aggravated human trafficking committed against G.M. (count 18). The court also

imposed sentences for the sex offenses he committed against G.M.: (1) a consecutive

term of eight months for oral copulation (count 19); (2) a concurrent term of two years

for unlawful sexual intercourse (count 20); and (3) a concurrent term of two years for

sexual penetration (count 21).

       The trial court sentenced Jacobo to 15 years to life in prison for his conviction for

aggravated human trafficking committed against A.C. (count 29). The court also

imposed sentences for the sex offenses he committed against A.C.: (1) a consecutive

term of eight months for oral copulation committed on June 17, 2014 (count 30); and (2)

a consecutive term of eight months for oral copulation committed on July 26, 2014 (count

31).

       The trial court sentenced Jacobo to 15 years to life in prison for his conviction for

aggravated human trafficking committed against S.M. (count 38). The court also

imposed sentences for the sex offenses he committed against S.M.: (1) a consecutive

term of eight months for unlawful sexual intercourse (count 39); (2) a concurrent term of



                                             46
two years for each of three convictions for oral copulation (counts 40-42); and (3) a

concurrent term of two years for sexual penetration of a minor (count 43).

       The trial court sentenced Jacobo to 15 years to life in prison for his conviction for

aggravated human trafficking committed against Y.C. (count 56). The court also

imposed a consecutive term of one year for unlawful sexual intercourse committed

against Y.C. (count 57).

                                             B

       Section 654, subdivision (a) provides in pertinent part: "An act or omission that is

punishable in different ways by different provisions of law shall be punished under the

provision that provides for the longest potential term of imprisonment, but in no case

shall the act or omission be punished under more than one provision." (Italics added.)

Section 654 prohibits only multiple punishment, not multiple convictions, for the same

act. (People v. Britt (2004) 32 Cal. 4th 944, 951 (Britt).)

       The California Supreme Court has stated, "The test for determining whether

section 654 prohibits multiple punishment has long been established: 'Whether a course

of criminal conduct is divisible and therefore gives rise to more than one act within the

meaning of section 654 depends on the intent and objective of the actor. If all of the

offenses were incident to one objective, the defendant may be punished for any one of

such offenses but not for more than one.' [Citation.] A decade ago, we criticized this test

but also reaffirmed it as the established law of this state. [Citation.] We noted, however,

that cases have sometimes found separate objectives when the objectives were either (1)

consecutive even if similar or (2) different even if simultaneous. In those cases, multiple

                                             47
punishment was permitted. [Citation.] . . . [¶] Section 654 turns on the defendant's

objective in violating both provisions . . . ." (People v. Britt, supra, 32 Cal.4th at pp. 951-

952.)

        Importantly, under section 654 "a course of conduct divisible in time, although

directed to one objective, may give rise to multiple violations and punishment." (People

v. Beamon (1973) 8 Cal. 3d 625, 639, fn. 11 (Beamon).) Therefore, "[i]f the offenses

were committed on different occasions, they may be punished separately." (People v.

Kwok (1998) 63 Cal. App. 4th 1236, 1253 (Kwok).) "This is particularly so where the

offenses are temporally separated in such a way as to afford the defendant opportunity to

reflect and to renew his or her intent before committing the next one, thereby aggravating

the violation of public security or policy already undertaken." (People v. Gaio (2000)

81 Cal. App. 4th 919, 935 (Gaio).)

        In cases involving sex offenses, "[e]ven where the defendant has but one

objective—sexual gratification—section 654 will not apply unless the crimes were either

incidental to or the means by which another crime was accomplished. [Citations.] [¶]

[S]ection 654 does not apply to sexual misconduct that is 'preparatory' in the general

sense that it is designed to sexually arouse the perpetrator or the victim." (People v.

Alvarez (2009) 178 Cal. App. 4th 999, 1006 (Alvarez).)

        "Whether section 654 applies in a given case is a question of fact for the trial

court, which is vested with broad latitude in making its determination. [Citations.] Its

findings will not be reversed on appeal if there is any substantial evidence to support

them. [Citations.] We review the trial court's determination in the light most favorable to

                                              48
the respondent and presume the existence of every fact the trial court could reasonably

deduce from the evidence." (People v. Jones (2002) 103 Cal. App. 4th 1139, 1143

(Jones).)

                                             C

       At sentencing, the trial court implicitly concluded section 654 did not apply to any

of Jacobo's offenses. By imposing consecutive or concurrent terms for all of the sex

offenses he committed against each of the four minors (G.M., A.C., S.M., and Y.C), the

trial court implicitly found Jacobo had a separate intent and objective in committing those

offenses from his intent and objective in committing the aggravated human trafficking

offenses against those four minors. Based on our review of the record, we conclude there

is substantial evidence to support the court's conclusion that section 654 did not apply to

bar multiple punishment for Jacobo's aggravated human trafficking offenses and his sex

offenses committed against G.M., A.C., S.M., and Y.C. (Jones, supra, 103 Cal.App.4th

at p. 1143.) The record shows that each of Jacobo's aggravated human trafficking

offenses were committed at separate times (and at separate places) from the sex offenses

he committed against G.M., A.C., S.M., and Y.C.

       The trial court reasonably could infer that because of that temporal separation,

Jacobo had the opportunity to reflect and form a new intent, or renew his intent, before

subsequently committing the sex offenses against those four minors. (Beamon, supra,

8 Cal.3d at p. 639, fn. 11; Kwok, supra, 63 Cal.App.4th at p. 1253; Gaio, supra,

81 Cal.App.4th at p. 935; cf. People v. Hicks (2017) 17 Cal.App.5th 496, 515 [§ 654 did

not apply because of temporal separation between aggravated human trafficking offenses

                                             49
and subsequent sex offenses].) The court also reasonably could find that Jacobo's

aggravated human trafficking offenses were merely preparatory to his subsequent sex

offenses and were not incidental to or the means by which those sex offenses were

accomplished. (Alvarez, supra, 178 Cal.App.4th at p. 1006.) Because the court

reasonably could infer that Jacobo harbored multiple criminal intents and objectives

independent of each other, we conclude section 654 does not bar punishment for both the

aggravated human trafficking offenses he committed against the four minors and the sex

offenses he committed against those four minors. (Britt, supra, 32 Cal.4th at pp. 951-

952.) To the extent Jacobo cites evidence or inferences therefrom that would have

supported a contrary conclusion, he misconstrues and/or misapplies the substantial

evidence standard of review. (Jones, supra, 103 Cal.App.4th at p. 1143.)

                                      DISPOSITION

       The defendant's convictions on counts 32, 44, 45, 46, 58, and 59 for sending

harmful matter depicting a minor engaged in sexual conduct to a minor (§ 288.2, subd.

(a)(1)) are reduced to convictions for sending harmful matter to a minor (§ 288.2, subd.

(a)(2)). In all other respects, the judgment is affirmed. The matter is remanded to the

superior court for resentencing on counts 32, 44, 45, 46, 58, and 59 consistent with this

opinion.




                                            50
                             HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



IRION, J.




                        51